--------------------------------------------------------------------------------

Exhibit 10.1
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
executed as of this 1st day of May, 2017, by and between Victor Garcia
("Employee") and CAI International, Inc., a Delaware corporation (the
"Company").
 
RECITALS
The Company and Employee are parties to an Amended and Restated Employment
Agreement dated as of April 9, 2009, as further amended pursuant to an Amended
and Restated Employment Agreement executed as of the 29th day of April, 2011
(collectively, the "Prior Agreement").  In connection with the renewal of the
Prior Agreement for an additional 36-month period pursuant to the terms of
Section 8 thereof, Employee and the Company have agreed to amend and restate the
Prior Agreement with respect to the period commencing May 1, 2017.  The Prior
Agreement shall continue to apply to the period ending April 30, 2017.
 
AGREEMENT
 
In consideration of the foregoing recitals and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.
Duties and Scope of Employment.

 
(a)           Position.  The Company agrees to employ Employee in the position
of President and Chief Executive Officer, on the terms and conditions set forth
in this Agreement.
 
(b)           Management Authority.  Employee shall serve as the Company's
President and Chief Executive Officer.  In such position, Employee shall have
such duties and authority as shall be determined from time to time by the Board
of Directors of the Company (the "Board"), which duties and authority shall be
consistent with the Employee's position as the president and chief executive
officer of a U.S. public corporation of similar size, and engaged in a similar
business, as the Company.  Employee shall report directly to the Board.
 
(c)           Obligations.  During the term of his employment under this
Agreement, Employee shall perform and discharge well and faithfully his duties
and shall devote his full business efforts and time to the Company.  The
foregoing, however, shall not preclude Employee from engaging in civic or
charitable activities or from serving on the boards of directors of other
entities, as long as:  (i) such activities and service do not materially
interfere or conflict with his responsibilities to the Company; and (ii)
Employee obtains the prior approval of the Board before accepting more than one
position on a board of directors of a for-profit company.
 
2.
Base Salary.

 
During his employment under this Agreement, the Company agrees to pay to
Employee as compensation for his services, a base salary ("Base Salary") at an
annual rate of $614,412 payable in twenty-four (24) equal bi-monthly
installments.  For all purposes of this Agreement, the term "Base Salary"  shall
refer to the base salary in effect from time to time.  During the term of his
employment under this Agreement, Employee’s Base Salary will be reviewed
annually and is subject to annual increase at the discretion of the Board.
 

--------------------------------------------------------------------------------

3.
Employee Benefits.

 
(a)           General.  During the term of his employment under this Agreement,
Employee shall be eligible to participate in the employee benefit plans and
executive compensation programs made available by the Company to its executive
officers generally, including (without limitation) any of the following plans if
and when adopted and made available by the Board of Directors: pension plans,
savings plans, deferred compensation plans, life, disability, health, accident
and other insurance programs, paid vacations, paid parking at the Company's
office building and similar plans or programs subject in each case to the
generally applicable terms and conditions of the plan in question and to the
determination of any committee administering such plan or program.
 
(b)           Death and Disability.  Subject to Employee's insurability, the
Company will (i) maintain a policy of long-term disability insurance providing
for a 60-day exclusion period and disability coverage for sixty percent (60%) of
Employee's Base Salary, with Employee named as the direct beneficiary and (ii)
reimburse Employee for the cost of life insurance equal to One Million dollars
($1,000,000).
 
(c)           Vacation.  Employee shall be entitled to paid vacation accruing at
the rate of 20 days per calendar year.  No more than 20 days of accrued vacation
shall carry forward to the next year.
 
4.
Equity Compensation.

 
(a)           Employee will be eligible to receive  stock option ("Option")
grants to purchase shares of the Company's common stock (as adjusted for any
stock dividends, combinations or splits with respect to such shares,
the "Shares") pursuant to the Company 2007 Equity Incentive Plan (as amended
from time to time, the "Plan") pursuant to terms and conditions to be approved
by the Company’s Board of Directors at the time of grant.
 
(b)           All unvested equity awards, including the Option, will
automatically become fully vested and exercisable immediately prior to the date
of a "Change in Control" (as defined below).
 
(c)           The Board contemplates making additional stock option grants to
Employee on an annual basis.  Any such grants shall be at the discretion of the
Board, and subject to the availability of sufficient shares of stock under the
Plan.  The exact size and terms of any future stock option grant will be
determined by the Board at the time of the grant, in the Board's discretion. 
However, the Board's current expectation is that the size of Employee’s annual
grant will be determined using a target grant value of 70% of Employee's Base
Salary.
 
(d)           For all purposes of this Agreement, "Change in Control" shall mean
 
- 2 -

--------------------------------------------------------------------------------

(i)          a merger or consolidation of the Company with or into any other
company or other entity, if (after giving effect to the merger or consolidation)
the stockholders of the Company immediately prior to the merger or consolidation
would not be able to elect a majority of the Company's board of directors
immediately following the merger or consolidation;
 
(ii)         a sale in one transaction or a series of transactions undertaken
with a common purpose of all or a controlling portion of the Company's
outstanding voting securities or such amount of the Company's outstanding voting
securities as would enable the purchaser to obtain the right to appoint a
majority of the Company's Board of Directors;
 
(iii)        a sale, lease, exchange or other transfer in one transaction or a
series of related transactions undertaken with a common purpose of all or
substantially all of the Company's assets; or
 
(iv)        as otherwise may constitute a Change in Control under the Plan as of
the date hereof or as may be amended from time to time;
provided, however, a private sale of stock beneficially owned by Hiromitsu
Ogawa, his spouse or his children shall not constitute a Change in Control
unless (after giving effect thereto) a single party (or group of related
parties) obtains control of the Company as a result of such transaction.
 
5.
Annual Bonus

 
Employee shall be eligible to earn an annual bonus with a targeted value (at
100% attainment) of 70% of his Base Salary, with 70 to 80% of the bonus to be
based on the Company's achievement of its budgeted after-tax profits, pre-tax
profits or other operating metrics, as determined annually by the
Compensation Committee. The remaining 20 to 30% of Employee's bonus will be
based on a subjective evaluation of Employee's performance, based on criteria
developed by the Compensation Committee (in its discretion) after consultation
with Employee and approved by the Board.  The actual payout under the Company
objective financial performance and subjective performance elements of the plan
can range from 0% to 200%, and the Compensation Committee retains some
discretion to increase or decrease the calculated payout levels. Except as
provided in Section 9(b)(iii), no bonus shall be payable under this Section 5
unless Employee's employment under this Agreement continues through the end of
the Fiscal Year to which the bonus relates.   Any amounts due to the Employee
under this Section 5 shall be paid within the two and one-half (2 1/2) month
period immediately following the Fiscal Year to which the bonus relates.  For
all purposes of this Agreement, "Fiscal Year" shall mean the Company's fiscal
year ending on December 31.
 
6.
Business Expenses and Travel.

 
During the term of his employment under this Agreement, Employee shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder.  The Company shall
reimburse Employee for such expenses upon presentation of any itemized account
and appropriate supporting documentation, all in accordance with the Company's
generally applicable policies.
 
- 3 -

--------------------------------------------------------------------------------

7.          Term of Agreement.
 
Subject to the basic rule set forth below in Section 8(a), this Agreement shall
continue, beginning on the Effective Date, until May 1, 2020.  If not terminated
in writing by either party at least ninety (90) days prior to the end of the
applicable term, this Agreement shall automatically renew for an additional
thirty-six (36) months.
 
8.
Termination.

 
(a)          Basic Rule.  Employee is an employee at will.  Notwithstanding any
other provision of this Agreement, either party may terminate Employee's
employment at any time, with or without cause.
 
(b)          Termination by the Company for Cause.  The Company, at its option
and without prejudice to any other remedy to which the Company may be entitled
either at law, in equity, or under this Agreement, may terminate Employee's
employment at any time for Cause by giving Employee written notice specifying
the Cause event.  For all purposes under this Agreement, "Cause" shall mean:
 
(i)          A failure by Employee to substantially perform his material duties
hereunder which is not cured within thirty (30) days after notice from the
Company, provided that any termination for any such failure due to Disability
(defined below) shall be made, if at all, in accordance with Section 8(c)(ii);
 
(ii)          Employee’s commission of material dishonesty, fraud or
misrepresentation or other act of moral turpitude;
 
(iii)         An intentional act by Employee (other than one constituting a
business judgment that was reasonable at the time or which was previously
approved by the Board, or gross misconduct by Employee, which (in each case) is
seriously injurious to the Company;
 
(iv)         A material breach by Employee of this Agreement which is not cured
within thirty (30) days after notice from the Company; or
 
(v)          A material and willful violation of federal or state law or
regulation applicable to the business of the Company.
 
At the time of termination for Cause, the Company shall advise Employee of the
provision of this Section 8(b) under which such termination for Cause is based.
 
(c)           Termination for Death or Disability or Company Insolvency.  In
addition to termination pursuant to Section 8(a), Company may terminate
Employee's employment for the following reasons:
 
(i)           Death.  Upon the event of Employee's death, Employee's employment
with the Company shall be considered automatically terminated.
 
- 4 -

--------------------------------------------------------------------------------

(ii)          Disability.  Upon the event of Employee's Disability, Employee's
employment with the Company shall terminate thirty (30) days after the Company
gives Employee written notice of such termination.  For all purposes of this
Agreement, "Disability" shall mean Employee’s incapacity due to physical or
mental illness or impairment which (in the reasonable and informed opinion of
the Board of Directors) makes Employee unable to perform substantially his
duties under this Agreement for a continuous period of at least 180 days.  The
Company acknowledges that the Americans with Disabilities Act ("ADA") provides
for accommodations of disabled employees, and the Company affirms that in taking
any action under this Section 8(c)(ii) it will comply with the ADA.
 
(iii)         Company Insolvency.  If the Company becomes insolvent or the
Company seeks relief (or an order is entered against the Company) under any
bankruptcy, reorganization, receivership, transfer for the benefit of creditors
or other debtor relief statute or arrangement, Employee's employment with the
Company shall terminate thirty (30) days after the Company gives Employee
written notice of the termination.
 
(d)           Termination for Good Reason.  Notwithstanding anything to the
contrary herein, Employee may terminate his employment for Good Reason in
accordance with this Section 8(d).  For purposes of this Agreement, "Good
Reason" shall mean the occurrence of any of the following events, without the
consent of Employee:
 
(i)           any diminution in Employee’s Base Salary, except as part of a
program whereby salaries of all of the Company's senior officers are reduced for
economic reasons;
 
(ii)          any material diminution in Employee's authority, duties, reporting
or responsibilities,
 
(iii)         any action or inaction that constitutes a material breach by the
Company of this Agreement, or
 
(iv)         a material change in the geographic location at which Employee must
perform his duties under this Agreement, except for office relocation within the
San Francisco Bay area; provided that Employee hereby acknowledges and agrees
that he may be required to travel extensively in connection with the performance
of his duties under this Agreement, including without limitation,  a planned
3-month period in 2017 working from the Company’s office in London and a planned
3-month period in 2017 working from the Company’s office in Singapore.   Any
such travel requirement will not constitute a material change in the geographic
location at which Employee must perform his duties under this Agreement.
 
Notwithstanding any provision in this Agreement to the contrary, termination of
Employee's employment will not be for Good Reason unless (i) Employee notifies
the Company in writing of the existence of the condition which Employee believes
constitutes Good Reason within ninety (90) days of the initial existence of such
condition (which notice specifically identifies such condition), (ii) the
Company fails to remedy such condition within thirty (30) days after the date on
which it receives such notice (the "Remedial Period"), and (iii) Employee
actually terminates employment within thirty (30) days after the expiration of
the Remedial Period and before the Company remedies such condition.  If Employee
terminates employment before the expiration of the Remedial Period or after the
Company remedies the condition (even if after the end of the Remedial Period),
then Employee's termination will not be considered to be for Good Reason.  A
termination of Employee’s employment for Good Reason hereunder shall be deemed a
“Constructive Termination” for purposes of this Agreement.  Notwithstanding the
foregoing, if at the time Employee terminates his employment with the Company
for Good Reason any of the circumstances described in Section 8(b) then exist,
Employee's employment shall be deemed to have been terminated by the Company
pursuant to such applicable Section, rather than pursuant to this Section 8(d)
for all purposes of this Agreement.
 
- 5 -

--------------------------------------------------------------------------------

9.
Payments upon Certain Terminations of Employment.

 
If, during the term of this Agreement (including any renewal thereof),
Employee's employment is terminated, Employee shall be entitled to receive the
following:
 
(a)          Company Termination Under Section 8(b) or 8(c)(iii).  In the event
Employee's employment is terminated (or deemed terminated) by the Company
pursuant to Section 8(b) or Section 8(c)(iii) or in the event Employee
terminates his employment with the Company other than for Good Reason, Employee
shall be entitled to all accrued compensation and all other accrued benefits
through the effective date of termination, but shall not be entitled to any
other compensation or benefits, and shall not be entitled to any bonus under
Section 5 for the Fiscal Year in which the termination occurs unless it occurs
on the last day of such Fiscal Year.  All accrued compensation and all other
accrued benefits shall be paid to Employee within thirty (30) days after the
date on which Employee's employment with the Company terminates.
 
(b)          Company Termination Without Cause or Under Section 8(c)(i) or (ii)
or Termination for Good Reason or following a Change in Control.  Subject to
Section 11, in the event Employee's employment is terminated (i) by the Company
(A) without Cause or (B) pursuant to Section 8(c)(i) or (ii), or (C) in the
event of a Change in Control and Employee's employment is terminated by the
company or a successor to the Company for any reason other than for Cause or
pursuant to Section 8(c)(i) or (ii) within a period of twenty-four months after
the closing of a Change in Control, and none of the circumstances described in
Section 8(b) or 8(c)(iii) then exists, or (ii) by Employee for Good Reason
pursuant to Section 8(d) and none of the circumstances described in
Sections 8(b) or 8(c)(iii) then exist, then, in addition to all accrued
compensation and all other accrued benefits through the effective date of such
termination, and (in the case of Sections 8(c)(i) and (ii) only) any death or
disability benefits, respectively, Employee shall be entitled to the following
payments and benefits:
 
(i)          Severance Payment.  The Company shall pay Employee a lump sum
amount equal to one hundred and fifty percent (150%) of the sum of:  (i)
Employee's Base Salary for the twelve (12) months immediately preceding the date
of employment termination; and (ii) the average of Employee’s two most recent
cash year-end performance bonuses.  Such severance payment shall be made within
thirty (30) days after the date on which Employee's employment with the Company
terminates.  Additionally, the Company shall also pay Employee his annual cash
bonus earned during the fiscal year prior to his year of termination (described
in Section 5 above) if such bonus has not been previously paid.
 
- 6 -

--------------------------------------------------------------------------------

(ii)         Group Health, Life and Disability Insurance Coverage.  If Employee
and his spouse and dependent children (as applicable) are eligible for, and
timely (and properly) elect, to continue their coverage under the Company's
group health plans in accordance with Section 4980B(f) of the Code ("COBRA"),
the Company will pay the premium for such coverage for whichever of the
following periods is the shortest: (A) the longer of (1) the remaining term of
this Agreement or (2) a period of eighteen (18) months following the date of
Employee's termination of employment or (B) until Employee is no longer entitled
to COBRA continuation coverage under the Company's group health plans. 
Notwithstanding anything to the contrary in this Section 9(b)(ii), this Section
9(b)(ii) shall not require continuation of any coverage after death in the case
of termination under Section 8(c)(i), but nothing in this sentence shall affect
any benefits payable on account of death.


(iii)        Partial-Year Bonus.  If the termination occurs more than one month
after the end of the Company's prior Fiscal Year, the Company shall pay the
Employee a bonus payment calculated under Section 5 for the Fiscal Year in which
the termination occurs, prorated based on the number of days that the Employee
was employed by the Company during the Fiscal Year in which his termination
occurs.  Any such payment shall be made within thirty (30) days following the
receipt by the Company of audited financial statements for the Fiscal Year in
which the termination occurs, certified by the Company's independent public
accountants, but in any event within the two and one-half (2 1/2) month period
immediately following such Fiscal Year.
 
(iv)        No Duty To Mitigate.  Employee shall not be required to mitigate the
amount of any payment contemplated by this Section 9(b) (whether by seeking new
employment or in any other manner), nor shall any payment under this Section
9(b) be reduced by any earnings that Employee may receive from any other source.
 
10.
Proprietary Information.

 
Employee agrees, during and after the term of his employment by the Company, to
comply fully with the Company's policies relating to non-disclosure of the
Company's trade secrets and proprietary information and processes and hereby
acknowledges and re-affirms his obligations to the Company pursuant to that
certain Employment, Confidential Information and Intellectual Property
Assignment Agreement previously executed by Employee.
 
11.
Section 280G

 
(a)          Notwithstanding anything to the contrary herein, Section 11(b)
shall apply in the event that the Company satisfies the requirement of Section
280G(b)(5)(A)(ii)(I) of the Code.  In the event that the Company does not
satisfy such requirement, Section 11(c), not Section 11(b), shall apply.
 
- 7 -

--------------------------------------------------------------------------------

(b)          Prior to any change described in Section 280G(b)(2)(A)(i) of the
Code (a "Section 280G Transaction") and in accordance with the requirements of
Section 280G(b)(5)(B) of the Code, the Company shall seek, but shall not be
required to obtain, approval by its shareholders of any payments, options,
awards or benefits (including, without limitation, the monetary value of any
non-cash benefits and the accelerated vesting of stock options) under this
Agreement or under any other plan, agreement or arrangement with the Company,
any person whose actions result in a Section 280G Transaction or any person
affiliated with the Company or such person (collectively, the "Payments"), that
may separately or in the aggregate constitute "parachute payments" within the
meaning of Section 280G (collectively, the "Potential Parachute Payments").  In
the event that the shareholders of the Company do not approve the Employee's
Potential Parachute Payments in accordance with Section 280G(b)(5)(B) of the
Code, the Employee will have no right or entitlement to receive or retain, as
the case may be, that portion of his Potential Parachute Payments that would
otherwise cause any portion of any of his Potential Parachute Payments to be
treated as an "excess parachute payment" (within the meaning of Section 280G).
 
(c)          In the event that the Employee becomes entitled to receive or
receives any Payments and it is determined that, but for this Section 11(c), any
of the Payments will be subject to any excise tax pursuant to Section 4999 of
the Code or any similar or successor provision (the "Excise Tax"), the Company
shall pay to the Employee either (i) the full amount of the Payments or (ii) an
amount equal to the Payments, reduced by the minimum amount necessary to prevent
any portion of the Payments from being an "excess parachute payment" (within the
meaning of Section 280G) (the "Capped Payments"), whichever of the foregoing
amounts results in the receipt by the Employee, on an after-tax basis, of the
greatest amount of Payments notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax.  For purposes of determining whether
an Employee would receive a greater after-tax benefit from the Capped Payments
than from receipt of the full amount of the Payments, (i) there shall be taken
into account any Excise Tax and all applicable federal, state and local taxes
required to be paid by the Employee in respect of the receipt of such payments
and (ii) such payments shall be deemed to be subject to federal income taxes at
the highest rate of federal income taxation applicable to individuals that is in
effect for the calendar year in which the benefits are to be paid, and state and
local income taxes at the highest rate of taxation applicable to individuals in
the state and locality of the Employee’s residence on the effective date of the
Section 280G Transaction, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes (as
determined by assuming that such deduction is subject to the maximum limitation
applicable to itemized deductions under Section 68 of the Code and any other
limitations applicable to the deduction of state and local income taxes under
the Code).
 
(d)          All calculations and determinations under this Section 11,
including application and interpretation of the Code and related regulatory,
administrative and judicial authorities, shall be made by an independent
accounting firm or independent tax counsel appointed by the Company (the "Tax
Advisor").  All determinations made by the Tax Advisor under this Section 11
shall be conclusive and binding on both the Company and the Employee, and the
Company shall cause the Tax Advisor to provide its determinations and any
supporting calculations with respect to the Employee to the Company and the
Employee.  The Company shall bear all fees and expenses charged by the Tax
Advisor in connection with its services.  For purposes of making the
calculations and determinations under this Section 11, after taking into account
the information provided by the Company and the Employee, the Tax Advisor may
make reasonable, good faith assumptions and approximations concerning the
application of Sections 280G and 4999 of the Code.  The Company and the Employee
shall furnish the Tax Advisor with such information and documents as the Tax
Advisor may reasonably request to assist the Tax Advisor in making calculations
and determinations under this Section 11.  In the event that Section 11(c)
applies and a reduction is required to be applied to the Payments thereunder,
the Payments shall be reduced by the Company in its reasonable discretion in the
following order: (i) reduction of any Payments that are subject to Section 409A
of the Code on a pro-rata basis or such other manner that complies with Code
Section 409A, as determined by the Company, and (ii) reduction of any Payments
that are exempt from Code Section 409A.
 
- 8 -

--------------------------------------------------------------------------------

(e)          Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
(i)          "Code" shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury regulations promulgated thereunder.
 
(ii)         "Section 280G" shall mean Section 280G of the Code and the Treasury
regulations promulgated thereunder or any similar or successor provision.
 
12.
Section 409A

 
The Company makes no representations or warranties to Employee with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under
Section 409A of the Code, and no provision of the Agreement shall be interpreted
or construed to transfer any liability for failure to comply with Code
Section 409A or any other legal requirements from Employee or any other
individual to the Company or any of its affiliates.  However, the parties intend
that this Agreement and the payments and other benefits provided hereunder be
exempt from the requirements of Code Section 409A to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise.  To the extent Code Section 409A is applicable to this Agreement (and
such payments and benefits), the parties intend that this Agreement (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Code Section 409A.  Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions.  Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to the termination of
Employee's employment are intended to mean Employee's "separation from service,"
within the meaning of Code Section 409A(a)(2)(A)(i).  In addition, if Employee
is a "specified employee," within the meaning of Code Section 409A(a)(2)(B)(i),
then to the extent necessary to avoid subjecting Employee to the imposition of
any additional tax under Code Section 409A, amounts that would otherwise be
payable under this Agreement during the six-month period immediately following
Employee's "separation from service," within the meaning of
Section 409A(a)(2)(A)(i) of the Code, shall not be paid to Employee during such
period, but shall instead be accumulated and paid to Employee (or, in the event
of Employee's death, Employee's estate) in a lump sum on the first business day
following the earlier of (a) the date that is six months after Employee's
separation from service or (b) Employee's death.
 
- 9 -

--------------------------------------------------------------------------------

13.
Non-Solicitation and Non-Disparagement.

 
(a)           Employee agrees that during the period of his employment with the
Company or any of its subsidiaries and affiliates and for the one (1) year
period immediately following termination of such employment (whether such
termination with Cause, without Cause, with Good Reason, or for any other
reason), the Employee shall not directly or indirectly engage in the recruiting,
soliciting or inducing of any employee or employees of the Company to terminate
their employment with or otherwise cease their relationship with the Company.
 
(b)           Employee and the Company agree that during Employee's employment
with the Company or any of its affiliates, the Employee and the Company will not
make any disparaging comments regarding the other (including the Companies
subsidiaries and affiliates) or make any disparaging comments concerning any
aspect of the termination of the employment relationship.  The obligations of
the Employee and the Company under this subsection shall not apply to
disclosures required by applicable law, regulation or order of any court of
governmental agency.
 
14.
Successors.

 
(a)           Company's Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company's business
and/or assets shall assume this Agreement and agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession.  For all purposes under
this Agreement, the term "Company" shall include any successor to the Company's
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by this Agreement by
operation of law.
 
(b)           Employee's Successors.  This Agreement and all rights of Employee
hereunder shall inure to the benefit of, and be enforceable by, Employee's
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.
 
15.
Notice.

 
Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid.  In the case of Employee, mailed notices shall be addressed to
him at the home address which he most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
 
- 10 -

--------------------------------------------------------------------------------

16.
Miscellaneous Provisions.

 
(a)          Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Employee and by authorized officer of the Company (other
than Employee).  Except as provided herein, no waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.
 
(b)          Whole Agreement.  No agreements, representations or understanding
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.
 
(c)          Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.
 
(d)          Severability.  The invalidity or enforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(e)          No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this subsection (e) shall be void.
 
(f)           Limitation of Remedies.  If Employee's employment hereunder
terminates for any reason, Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement.
 
(g)          Withholding.  The Company shall be entitled to deduct and withhold
from any amounts payable under this Agreement such amounts as the Company is
required to deduct or withhold therefrom under the Code or under any other
applicable law.
 
(h)          Captions.  Captions contained herein are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of any
provision hereof.
 
(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
(j)           Arbitration.  Any dispute or claim arising under or relating to
this Agreement (including without limitation the validity or scope of this
Agreement or of any provision hereof or of this Section 16(j)) shall be
determined exclusively by arbitration before a single arbitrator in accordance
with the commercial arbitration rules of the American Arbitration Association. 
In the event the parties cannot agree on an arbitrator within 10 days after
either party makes a written call for arbitration hereunder, the arbitrator
shall be appointed by the Executive Director of the Northern California office
of the American Arbitration Association.
 
- 11 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, on the date set forth in the
signature block below, but as of the day and year first above written.
 
 
CAI INTERNATIONAL, INC.
 
 
 
 
 
 
 
By:
/s/ Hiromitsu Ogawa  
 
Name:
Hiromitsu Ogawa
 
Title:
Chairman of the Board of Directors
        Date executed:  May 22, 2017

 
 
EMPLOYEE
 
 
 
 
 
 
 
By:
/s/ Victor Garcia
 
Name:
Victor Garcia
 
 
 
  Date executed:  May 22, 2017

 
- 12 -

--------------------------------------------------------------------------------